 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                (SACRAMENTO DIVISION)

11
     DUSA PHARMACEUTICALS, INC.,                   Case No. 2:19-cv-1155-MCE-AC
12
                   Plaintiff,                      [PROPOSED] ORDER GRANTING
13                                                 STIPULATION TO EXTEND THE FILING
            v.                                     DATES OF DEFENDANT’S REPLY IN
14                                                 SUPPORT OF ITS MOTION TO SET ASIDE
     DR. ANDREA WILLEY,                            ENTRY OF DEFAULT AND REQUEST FOR
15                                                 LEAVE TO FILE ANSWER AND
                   Defendant.                      PLAINTIFF’S REPLY IN SUPPORT OF ITS
16                                                 MOTION FOR DEFAULT JUDGMENT AND
                                                   SPECIFIC PERFORMANCE
17

18

19          Before this Court is the Stipulation to Extend the Filing Dates of Defendant’s Reply in
20   Support of Its Motion to Set Aside Entry of Default and Request for Leave to File Answer and
21   Plaintiff’s Reply in Support of Its Motion for Default Judgment and Specific Performance. The
22   Court has reviewed this Stipulated Request, and the Request is hereby GRANTED. It is, therefore,
23          ORDERED that: Defendant’s Reply and Plaintiff’s Reply described above, which are
24   presently due on December 11, 2019, be extended to December 12, 2019.
25          IT IS SO ORDERED.
26   DATED: December 11, 2019.
27

28
                                                     1
     ORDER GRANTING STIPULATED REQUEST                               CASE NO. 2:19-cv-1155-MCE-AC
     FOR EXTENSION OF TIME
